 

Exhibit 10.8

 

Execution Version

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of August 31, 2018, is made
by and between LYDALL NORTH AMERICA, LLC, a Connecticut limited liability
company (the “Guarantor”), and BANK OF AMERICA, N.A., a national banking
association (“Bank of America”), as Administrative Agent (in such capacity, the
“Agent”) for the ratable benefit of itself and the other Secured Parties (as
defined in the Credit Agreement (defined below)).

 

WHEREAS, Lydall, Inc., a Delaware corporation (the “Borrower”), the Guarantor,
the other Guarantors (as defined in the Credit Agreement), the Agent and the
Lenders (as defined in the Credit Agreement (defined below)) are entering into
that certain Second Amended and Restated Credit Agreement, dated as of the date
hereof (as the same may be amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, it is a condition precedent to the Lenders making any loans or
otherwise extending credit or providing financial accommodations to the Borrower
under the Credit Agreement that the Guarantor execute and deliver to the Agent,
for the ratable benefit of the Secured Parties, this Agreement granting the
security interest hereinafter described to the Agent; and

 

WHEREAS, the Guarantor wishes to grant a security interest in favor of the
Agent, for the ratable benefit of the Secured Parties, as herein provided.

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.          Definitions. All capitalized terms used herein without definitions
shall have the respective meanings provided therefor in the Credit Agreement.
The term “State,” as used herein, means the State of New York. All terms defined
in the Uniform Commercial Code of the State and used herein shall have the same
definitions herein as specified therein. However, if a term is defined in
Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term has the
meaning specified in Article 9. The term “Secured Obligations”, as used herein,
shall have the meaning ascribed to it in the Credit Agreement.

 

2.          Grant of Security Interest. The Guarantor hereby grants to the
Agent, for the ratable benefit of the Secured Parties, to secure the payment and
performance in full of all of the Secured Obligations, a security interest in
and pledges and assigns the following properties, assets and rights of the
Guarantor, wherever located, whether now owned or hereafter acquired or arising,
and all proceeds and products thereof (all of the same being hereinafter called
the “Collateral”): all assets, including all personal and fixture property of
every kind and nature, whether now owned or hereafter acquired by the Guarantor,
including, without limitation, all goods (including inventory, equipment and any
accessions thereto), instruments (including promissory notes), documents,
accounts (including health-care-insurance receivables), chattel paper (whether
tangible or electronic), deposit accounts, letter-of-credit rights (whether or
not the Letter of Credit is evidenced by a writing), commercial tort claims,
securities and all other investment property, supporting obligations, any other
contract rights or rights to the payment of money, insurance claims and
proceeds, all general intangibles (including all payment intangibles), and all
products and proceeds of each of the foregoing. Notwithstanding anything herein
to the contrary, the term “Collateral” shall not include more than 65% of the
Equity Interests of a first-tier Foreign Subsidiary (or more than 65% of the
equity interests of a Domestic Subsidiary whose sole assets are the Equity
Interests of a Foreign Subsidiary) or, to the extent not yet paid to the
Guarantor or such Domestic Subsidiary, the corresponding proportion of
dividends, distributions, interest and other payments with respect to more than
65% of such Equity Interests (such excluded assets are herein collectively
called the “Excluded Assets”). The Agent acknowledges that the attachment of its
security interest in any commercial tort claim as original collateral is subject
to the Guarantor’s compliance with Section 4.7.

 

 

 

 

3.          Authorization to File Financing Statements. The Guarantor hereby
irrevocably authorizes the Agent at any time and from time to time to file in
any filing office in any Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral (i)
as all assets or, as the case may be, all personal property of the Guarantor or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the Uniform Commercial
Code of the State or such jurisdiction specifically excluding, however, the
Excluded Assets, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) provide any other information required by part 5 of Article 9 of
the Uniform Commercial Code of the State or such other jurisdictions for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether the Guarantor is an organization, the type of organization
and any organizational identification number issued to the Guarantor and, (ii)
in the case of a financing statement filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of the real property to which such Collateral relates. The Guarantor
agrees to furnish any such information to the Agent promptly upon the Agent’s
request. The Guarantor also ratifies its authorization for the Agent to have
filed in any Uniform Commercial Code jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.

 

4.          Other Actions. Further to insure the attachment, perfection and
first priority of, and the ability of the Agent to enforce, the Agent’s security
interest in the Collateral, the Guarantor agrees, in each case at the
Guarantor’s expense, to take the following actions with respect to the following
Collateral and without limitation on the Guarantor’s other obligations contained
in this Agreement:

 

4.1.          Promissory Notes and Tangible Chattel Paper. If the Guarantor
shall, now or at any time hereafter, hold or acquire any promissory notes or any
tangible chattel paper individually having a face value in excess of $2,500,000
(each, a “Material Note” or “Material Tangible Chattel Paper”, as the case may
be), the Guarantor shall forthwith endorse, assign and deliver to the Agent each
such Material Note or Material Chattel Paper, as the case may be, and, in each
case of a required endorsement, assignment and delivery, accompanied by such
instruments of transfer or assignment duly executed in blank as the Agent may
from time to time specify.

 

4.2.          Deposit Accounts. For each deposit account that the Guarantor now
or at any time hereafter opens or maintains, the Guarantor shall, at the Agent’s
request and option, either (a) enter into a Qualifying Control Agreement such
that the depositary bank agrees to comply, without further consent of the
Guarantor, at any time with instructions from the Agent to such depositary bank
directing the disposition of funds from time to time credited to such deposit
account, or (b) pursuant to an agreement in form and substance reasonably
satisfactory to the Agent, arrange for the Agent to become the customer of the
depositary bank with respect to the deposit account, with the Guarantor being
permitted, only with the consent of the Agent, to exercise rights to withdraw
funds from such deposit account. The Agent agrees with the Guarantor that the
Agent shall not give any such instructions or withhold any withdrawal rights
from the Guarantor unless an Event of Default has occurred and is continuing or
would occur if effect were given to any withdrawal not otherwise permitted by
the Loan Documents. The provisions of this paragraph shall not apply to (i) any
deposit account for which the Guarantor, the depositary bank and the Agent have
entered into a cash collateral agreement specially negotiated among the
Guarantor, the depositary bank and the Agent for the specific purpose set forth
therein, (ii) a deposit account for which the Agent is the depositary bank and
is in automatic control, or (iii) any deposit accounts specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of the Guarantor’s employees. Nothing in this Section 4.2
shall be construed to limit or otherwise derogate in any way the Guarantor’s
obligations under Section 6.15 of the Credit Agreement.

 

 2 

 

 

4.3.          Investment Property. Subject to the limitations set forth in
Section 2 hereof, if the Guarantor shall now or at any time hereafter hold or
acquire any certificated securities of any Subsidiary, the Guarantor shall
forthwith endorse, assign and deliver the same to the Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Agent may
from time to time specify. If any securities now or hereafter acquired by the
Guarantor are (a) (i) uncertificated or (ii) certificated and issued by a Person
other than a Subsidiary, (b) issued to the Guarantor or its nominee directly by
the issuer thereof, and (c) have a principal amount or value in excess of
$5,000,000 in the aggregate with respect to any one issuer (each a “Material
Security”), the Guarantor shall promptly notify the Agent thereof and, at the
Agent’s request and option pursuant to an agreement in a form and substance
reasonably satisfactory to the Agent, either (A) cause the issuer to agree to
comply, without further consent of the Guarantor, or such nominee, at any time
with instructions from the Agent as to each Material Security or (B) arrange for
the Agent to become the registered owner of such Material Security. Subject to
the limitations set forth in Section 2 hereof, if any securities, whether
certificated or uncertificated, or other investment property now or hereafter
acquired by the Guarantor are held by the Guarantor or its nominee through a
securities intermediary or commodity intermediary and constitute a Material
Security, the Guarantor shall promptly notify the Agent thereof and, at the
Agent’s request and option, the Guarantor shall, pursuant to an agreement in
form and substance reasonably satisfactory to the Agent, either (i) cause such
securities intermediary or (as the case may be) commodity intermediary to agree
to comply, in each case without further consent of the Guarantor or such
nominee, at any time with entitlement orders or other instructions from the
Agent to such securities intermediary as to such Material Security, or (as the
case may be) to apply any value distributed on account of any commodity contract
as directed by the Agent to such commodity intermediary, or (ii) in the case of
a Material Security held through a securities intermediary, arrange for the
Agent to become the entitlement holder with respect to such a Material Security,
with the Guarantor being permitted, only with the consent of the Agent, to
exercise rights to withdraw or otherwise deal with such investment property. The
Agent agrees with the Guarantor that the Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by the Guarantor, unless an
Event of Default has occurred and is continuing or would occur after giving
effect to any such investment and withdrawal rights not otherwise permitted by
the Loan Documents. The provisions of this Section 4.3 shall not apply to any
financial assets credited to a securities account for which the Agent is the
securities intermediary.

 

4.4.          Collateral in the Possession of a Bailee. If any Collateral having
an aggregate value of more than $1,000,000 is now or at any time hereafter in
the possession of a bailee at a particular location, the Guarantor shall
promptly notify the Agent thereof and, at the Agent’s request and option, shall
use reasonable best efforts to obtain an acknowledgement from the bailee, in
form and substance reasonably satisfactory to the Agent, that the bailee holds
such Collateral for the benefit of the Agent and such bailee’s agreement to
comply, without further consent of the Guarantor, at any time with instructions
of the Agent as to such Collateral. The Agent agrees with the Guarantor that the
Agent shall not give any such instructions unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by the Guarantor with respect to the bailee.

 

 3 

 

 

4.5.          Electronic Chattel Paper and Transferable Records. If the
Guarantor, now or at any time hereafter, holds or acquires an interest in any
electronic chattel paper, any electronic document or any “transferrable record,”
in each case individually having a face value in excess of $2,500,000 (each a
“Material Electronic Paper”), the Guarantor shall a) promptly notify the Agent
thereof and, (b) at the request and option of the Agent, take such action as the
Agent may reasonably request to vest in the Agent control of such Material
Electronic Paper, under Section 9-105 of the Uniform Commercial Code of the
State or any other relevant jurisdiction, Section 7-106 of the Uniform
Commercial Code of the State or any other relevant jurisdiction, Section 201 of
the federal Electronic Signatures in Global and National Commerce Act or Section
16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, as applicable. The Agent agrees with the Guarantor that the Agent
will arrange, pursuant to procedures satisfactory to the Agent and so long as
such procedures will not result in the Agent’s loss of control, for the
Guarantor to make alterations to the electronic chattel paper, electronic
document or transferable record permitted under UCC Section 9-105, UCC Section
7-106, or, as the case may be, Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act for a party in control to make without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by the Guarantor with respect to such electronic chattel
paper, electronic document or transferrable record. The provisions of this
Section 4.5 relating to electronic documents and “control” under UCC Section
7-106 apply in the event that the 2003 revisions to Article 7, with amendments
to Article 9, of the Uniform Commercial Code, in substantially the form approved
by the American Law Institute and the National Conference of Commissioners on
Uniform State Laws, are now or hereafter adopted and become effective in the
State or in any other relevant jurisdiction.

 

4.6.          Letter-of-Credit Rights. If the Guarantor is, now or at any time
hereafter, a beneficiary under a Letter of Credit now or hereafter individually
having a maximum amount that may be drawn in excess of $2,500,000 (each, a
“Material Letter of Credit”), the Guarantor shall promptly notify the Agent
thereof and, at the request and option of the Agent, the Guarantor shall,
pursuant to an agreement in form and substance satisfactory to the Agent, either
(a) arrange for the issuer and any confirmer or other nominated person of each
such Material Letter of Credit, to consent to an assignment to the Agent of the
proceeds of such Material Letter of Credit or (b) arrange for the Agent to
become the transferee beneficiary of such Material Letter of Credit.

 

4.7          Commercial Tort Claims. If the Guarantor shall now or at any time
hereafter hold or acquire a commercial tort claim with respect to which the
Guarantor has commenced legal action by filing a lawsuit in court and having a
value reasonably estimated by the Guarantor to be in excess of $5,000,000, the
Guarantor shall promptly notify the Agent in a writing signed by the Guarantor
of the particulars thereof, and grant to the Agent in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to the
Agent. Such Notice shall be deemed to be an amendment to the Perfection
Certificate with respect to such commercial tort claim.

 

4.8.          Other Actions as to any and all Collateral. The Guarantor further
agrees, upon request of the Agent and at the Agent’s option, to take any and all
other actions as the Agent may reasonably determine to be necessary or useful
for the attachment, perfection and first priority of (subject, however, to Liens
permitted under the Credit Agreement), and the ability of the Agent to enforce,
the Agent’s security interest in any and all of the Collateral, including,
without limitation, (a) executing, delivering and, where appropriate, filing
financing statements and amendments relating thereto under the Uniform
Commercial Code, to the extent, if any, that the Guarantor’s signature thereon
is required therefor, (b) causing the Agent’s name to be noted as secured party
on any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the Agent to enforce, the
Agent’s security interest in such Collateral, (c) complying with any provision
of any statute, regulation or treaty of the United States as to any Collateral
if compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Agent to enforce, the Agent’s security interest
in such Collateral, (d) obtaining governmental and other third party waivers,
consents and approvals in form and substance satisfactory to the Agent,
including, without limitation, any consent of any licensor, lessor or other
person obligated on Collateral, (e) using reasonable best efforts to obtain
waivers from mortgagees and landlords in form and substance satisfactory to the
Agent and in accordance with the terms of the Credit Agreement, and (f) taking
all actions under any earlier versions of the Uniform Commercial Code or under
any other law, as reasonably determined by the Agent to be applicable in any
relevant Uniform Commercial Code or other jurisdiction, including any foreign
jurisdiction.

 

 4 

 

 

5.          Relation to Other Security Documents. The provisions of this
Agreement supplement the provisions of any real estate mortgage or deed of
trust, if any, granted by the Guarantor to the Agent and which secures the
payment or performance of any of the Secured Obligations. Nothing contained in
any such real estate mortgage or deed of trust shall derogate from any of the
rights or remedies of the Agent hereunder.

 

6.          Representations and Warranties Concerning Guarantor’s Legal Status.
The Guarantor represents and warrants to the Agent as follows: (a) the
Guarantor’s exact legal name is that indicated on the signature page hereof, (b)
the Guarantor is an organization of the type, and is organized in the
jurisdiction, set forth on the Perfection Certificate, (c) the Perfection
Certificate accurately sets forth the organizational identification number or
accurately states that the Guarantor has none, (d) the Perfection Certificate
accurately sets forth the Guarantor’s place of business or, if more than one,
its chief executive office, as well as the Guarantor’s mailing address, if
different, and (e) all other information set forth on the Perfection Certificate
pertaining to the Guarantor is accurate and complete in all material respects.

 

7.          Covenants Concerning Guarantor’s Legal Status. The Guarantor
covenants with the Agent as follows: (a) without providing at least thirty (30)
days prior written notice to the Agent, the Guarantor will not change its name,
its place of business or, if more than one, chief executive office, or its
mailing address or organizational identification number if it has one, (b) if
the Guarantor does not have an organizational identification number and later
obtains one, the Guarantor will promptly notify the Agent of such organizational
identification number, and (c) the Guarantor will not change its type of
organization, jurisdiction of organization or other legal structure except as
permitted in the Credit Agreement.

 

8.          Representations and Warranties Concerning Collateral, Etc. The
Guarantor further represents and warrants to the Agent as follows: (a) the
Guarantor is the owner of, or has other rights in, or power to transfer, the
Collateral, free from any right or claim of any person or any adverse lien,
security interest or other encumbrance, except for the security interest created
by this Agreement and Permitted Liens, (b) none of the Collateral constitutes,
or is the proceeds of, “farm products” as defined in §9-102(a)(34) of the
Uniform Commercial Code of the State, (c) none of the account debtors or other
persons obligated on any of the Collateral is a governmental authority covered
by the Federal Assignment of Claims Act or like federal, state or local statute
or rule in respect of such Collateral, (d) to the best of its knowledge, the
Guarantor holds no commercial tort claim except as indicated on the Perfection
Certificate, (e) the Guarantor has at all times operated its business in
compliance in all material respects with all applicable provisions of the
federal Fair Labor Standards Act, as amended, and with all applicable provisions
of federal, state and local statutes and ordinances dealing with the control,
shipment, storage or disposal of hazardous materials or substances, and (f) all
other information set forth on the Perfection Certificate pertaining to the
Collateral is accurate and complete in all material respects.

 

 5 

 

 

9.          Covenants Concerning Collateral, Etc. The Guarantor further
covenants with the Agent as follows: (a) the Collateral, to the extent not
delivered to the Agent pursuant to Section 4 hereof or disposed of as permitted
by the Credit Agreement, will be kept at those locations listed on the
Perfection Certificate, as the same may be amended from time to time as herein
provided, and the Guarantor will not remove the Collateral from such locations
without providing at least fifteen (15) days prior written notice to the Agent
except (i) to another location listed on the Perfection Certificate, or (ii) to
another location of the Guarantor or one of its Subsidiaries or one of the other
Subsidiaries of the Borrower, in each case, that is located within the United
States but not listed on the Perfection Certificate, as amended from time to
time (any such location, an “Unlisted Location”), provided, that the aggregate
value of the Collateral located at such Unlisted Location shall not exceed
$1,000,000, (iii) motor vehicles, or (iv) the removal of Collateral for up to
thirty (30) days to repair such Collateral, in each case, in the ordinary course
of business, (b) except for the security interest herein granted and Permitted
Liens, the Guarantor shall be the owner of, or have other rights in or power to
transfer, the Collateral free from any right or claim of any other person or any
lien, security interest or other encumbrance, and the Guarantor shall defend the
same against all claims and demands of all persons at any time claiming the same
or any interests therein adverse to the Agent, (c) the Guarantor shall not
pledge, mortgage or create, or suffer to exist any right of any person in or
claim by any person to the Collateral, or any security interest, lien or other
encumbrance in the Collateral in favor of any person other than the Agent,
except for Permitted Liens, (d) the Guarantor will keep the Collateral in good
order and repair and will not use the same in violation of law or any policy of
insurance thereon, (e) the Guarantor will permit the Agent, or its designee, to
inspect the Collateral at any reasonable time during normal business hours,
wherever located, (f) the Guarantor will pay promptly when due all taxes,
assessments, governmental charges and levies upon the Collateral incurred in
connection with the use or operation of the Collateral or incurred in connection
with this Agreement, (g) the Guarantor will continue to operate its business in
compliance in all material respects with all applicable provisions of the
federal Fair Labor Standards Act, as amended, and with all applicable provisions
of federal, state and local statutes and ordinances dealing with the control,
shipment, storage or disposal of hazardous materials or substances, (h) the
Guarantor will not sell or otherwise dispose, or offer to sell or otherwise
dispose, of the Collateral or any interest therein except for dispositions
permitted by the Credit Agreement, and (i) with each annual Compliance
Certificate delivered by Borrower pursuant to Section 6.02(a) of the Credit
Agreement, the Guarantor shall cause Borrower to provide any information
updating the Perfection Certificate, including, without limitation, any new
locations at which any Collateral is located.

 

10.         Insurance.

 

10.1.         Maintenance of Insurance. The Guarantor will maintain, with
financially sound and reputable insurers, insurance with respect to its
properties and business against such casualties and contingencies as shall be in
accordance with general practices of businesses engaged in similar activities in
similar geographic areas. Such insurance shall be in such minimum amounts that
the Guarantor will not be deemed a co-insurer under applicable insurance laws,
regulations and policies and otherwise shall be in such amounts, contain such
terms, be in such forms and be for such periods as may be reasonably
satisfactory to the Agent. In addition, all such property casualty insurance
shall be payable to the Agent as loss payee under a loss payee clause reasonably
acceptable to the Agent. Without limiting the foregoing, the Guarantor will (a)
keep all of its physical property insured with casualty or physical hazard
insurance on an “all risks” basis, with broad form flood and earthquake
coverages and electronic data processing coverage, with a full replacement cost
endorsement and an “agreed amount” clause in an amount equal to 100% of the full
replacement cost of such property, (b) maintain all such workers’ compensation
or similar insurance as may be required by law and (iii) maintain, in amounts
and with deductibles equal to those generally maintained by businesses engaged
in similar activities in similar geographic areas, general public liability
insurance against claims of bodily injury, death or property damage occurring,
on, in or about the properties of the Guarantor; business interruption
insurance; and product liability insurance.

 

 6 

 

 

10.2.         Insurance Proceeds. The proceeds of any casualty insurance in
respect of any casualty loss of any of the Collateral shall, subject to the
rights, if any, of other parties with an interest having priority in the
property covered thereby, (a) so long as no Event of Default has occurred and is
continuing, be disbursed to the Guarantor for direct application by the
Guarantor to the repair or replacement of the Guarantor’s property so damaged or
destroyed, with any excess proceeds to be retained by the Guarantor, and (b) if
an Event of Default has occurred and is continuing, be distributed to the Agent
to be held by the Agent as cash collateral for the Secured Obligations. The
Agent may, at its sole option, disburse from time to time all or any part of
such proceeds so held as cash collateral, upon such terms and conditions as the
Agent may reasonably prescribe, for direct application by the Guarantor solely
to the repair or replacement of the Guarantor’s property so damaged or
destroyed, or the Agent may apply all or any part of such proceeds to the
Secured Obligations.

 

10.3.         Continuation of Insurance. All policies of insurance shall provide
for at least thirty (30) days prior written cancellation notice to the Agent. In
the event of failure by the Guarantor to provide and maintain insurance as
herein provided, the Agent may, at its option, provide such insurance and charge
the amount thereof to the Guarantor. The Guarantor shall furnish the Agent with
certificates of insurance and policies evidencing compliance with the foregoing
insurance provision.

 

11.         Collateral Protection Expenses: Preservation of Collateral.

 

11.1.         Expenses Incurred by Agent. In the Agent’s discretion, if the
Guarantor fails to do so, the Agent may discharge taxes and other encumbrances
at any time levied or placed on any of the Collateral, make repairs thereto,
maintain any of the Collateral, and pay any necessary filing fees or insurance
premiums. The Guarantor agrees to reimburse the Agent on demand for all
expenditures so made. The Agent shall have no obligation to the Guarantor to
make any such expenditures, nor shall the making thereof be construed as a
waiver or cure of any Default or Event of Default.

 

11.2.         Agent’s Obligations and Duties. Anything herein to the contrary
notwithstanding, the Guarantor shall remain obligated and liable under each
contract or agreement comprised in the Collateral to be observed or performed by
the Guarantor thereunder. The Agent shall not have any obligation or liability
under any such contract or agreement by reason of, or arising out of, this
Agreement or the receipt by the Agent of any payment relating to any of the
Collateral, nor shall the Agent be obligated in any manner to perform any of the
obligations of the Guarantor under, or pursuant to, any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Agent in respect of the Collateral or as to the sufficiency of
any performance by any party under any such contract or agreement, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to the Agent or to which the
Agent may be entitled at any time or times. The Agent’s sole duty with respect
to the custody, safe keeping and physical preservation of the Collateral in its
possession, under §9-207 of the Uniform Commercial Code of the State or
otherwise, shall be to deal with such Collateral in the same manner as the Agent
deals with similar property for its own account.

 

12.         Securities and Deposits. The Agent may at any time following the
occurrence and during the continuance of an Event of Default, at its option,
transfer to itself or any nominee any securities constituting Collateral,
receive any income thereon and hold such income as additional Collateral or
apply it to the Secured Obligations. Whether or not any Secured Obligations are
due, the Agent may following the occurrence and during the continuance of an
Event of Default demand, sue for, collect, or make any settlement or compromise
which it deems desirable with respect to the Collateral. Regardless of the
adequacy of Collateral or any other security for the Secured Obligations, any
deposits or other sums at any time credited by or due from the Agent to the
Guarantor may at any time during the continuance of an Event of Default be
applied to, or set off against, any of the Secured Obligations then due and
owing.

 

 7 

 

 

13.         Notification to Account Debtors and Other Persons Obligated on
Collateral. If an Event of Default shall have occurred and be continuing, the
Guarantor shall, at the request and option of the Agent, notify account debtors
and other persons obligated on any of the Collateral of the security interest of
the Agent in any account, chattel paper, general intangible, instrument or other
Collateral and that payment thereof is to be made directly to the Agent or to
any financial institution designated by the Agent as the Agent’s agent therefor,
and the Agent may itself, if an Event of Default shall have occurred and be
continuing, without notice to or demand upon the Guarantor, so notify account
debtors and other persons obligated on Collateral, which notice may include the
provision to such account debtors and other persons of an accounts receivable
letter which, if provided, may be (a) substantially in the form attached hereto
as Exhibit A (Agent having required Guarantor to execute an undated accounts
receivable letter in the form of Exhibit A attached hereto which Agent agrees to
hold and not release unless Agent is permitted to send such letter as provided
in this Section 13), or (b) in another form satisfactory to the Agent, executed
by Guarantor upon request of Agent. After the making of such a request or the
giving of any such notification, the Guarantor shall hold any proceeds of
collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by the Guarantor as trustee for the Agent without
commingling the same with other funds of the Guarantor and shall turn the same
over to the Agent in the identical form received, together with any necessary
endorsements or assignments. The Agent shall apply the proceeds of collection of
accounts, chattel paper, general intangibles, instruments and other Collateral
received by the Agent to the Secured Obligations, such proceeds to be
immediately credited after final payment in cash or other immediately available
funds of the items giving rise to them.

 

14.         Power of Attorney.

 

14.1.         Appointment and Powers of Agent. The Guarantor hereby irrevocably
constitutes and appoints the Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Guarantor or in
the Agent’s own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or useful to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby gives said attorneys the power and right, on behalf of the
Guarantor, without notice to or assent by the Guarantor, to do the following:

 

(a)            upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State and as fully and
completely as though the Agent were the absolute owner thereof for all purposes,
and to do, at the Guarantor’s expense, at any time, or from time to time, all
acts and things which the Agent deems necessary or useful to protect, preserve
or realize upon the Collateral and the Agent’s security interest therein, in
order to effect the intent of this Agreement, all no less fully and effectively
as the Guarantor might do, including, without limitation, (i) the filing and
prosecuting of registration and transfer applications with the appropriate
federal, state or local agencies or authorities with respect to trademarks,
copyrights and patentable inventions and processes, (ii) upon written notice to
the Guarantor, the exercise of voting rights with respect to voting securities,
which rights may be exercised, if the Agent so elects, with a view to causing
the liquidation of assets of the issuer of any such securities and (iii) the
execution, delivery and recording, in connection with any sale or other
disposition of any Collateral, of the endorsements, assignments or other
instruments of conveyance or transfer with respect to such Collateral; and

 

(b)            to the extent that the Guarantor’s authorization given in Section
3 is not sufficient, to file such financing statements with respect hereto, with
or without the Guarantor’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Agent may deem appropriate and to
execute in the Guarantor’s name such financing statements and amendments thereto
and continuation statements which may require the Guarantor’s signature.

 

 8 

 

 

14.2.         Ratification by Guarantor. To the extent permitted by law, the
Guarantor hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof. This power of attorney is a power coupled with an
interest and is irrevocable.

 

14.3.         No Duty on Agent. The powers conferred on the Agent hereunder are
solely to protect its interests in the Collateral and shall not impose any duty
upon it to exercise any such powers. The Agent shall be accountable only for the
amounts that it actually receives as a result of the exercise of such powers,
and neither it nor any of its officers, directors, employees or agents shall be
responsible to the Guarantor for any act or failure to act, except for the
Agent’s own gross negligence or willful misconduct.

 

15.         Rights and Remedies. If an Event of Default shall have occurred and
be continuing, the Agent, without any other notice to or demand upon the
Guarantor, shall have in any jurisdiction in which enforcement hereof is sought,
in addition to all other rights and remedies, the rights and remedies of a
secured party under the Uniform Commercial Code of the State and of such
jurisdiction and any additional rights and remedies as may be provided to a
secured party in any jurisdiction in which Collateral is located, including,
without limitation, the right to take possession of the Collateral, and for that
purpose the Agent may, so far as the Guarantor can give authority therefor,
enter upon any premises on which the Collateral may be situated and remove the
same therefrom. The Agent may in its discretion require the Guarantor to
assemble all or any part of the Collateral at such location or locations within
the jurisdiction(s) of the Guarantor’s principal office(s) or at such other
locations as the Agent may reasonably designate. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Agent shall give to the Guarantor at least ten
(10) Business Days prior written notice of the time and place of any public sale
of Collateral or of the time after which any private sale or any other intended
disposition is to be made. The Guarantor hereby acknowledges that ten (10)
Business Days prior written notice of such sale or sales shall be reasonable
notice. In addition, the Guarantor waives any and all rights that it may have to
a judicial hearing in advance of the enforcement of any of the Agent’s rights
and remedies hereunder, including, without limitation, its right following an
Event of Default to take immediate possession of the Collateral and to exercise
its rights and remedies with respect thereto.

 

16.         Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on the Agent to exercise remedies in a
commercially reasonable manner, the Guarantor acknowledges and agrees that it is
not commercially unreasonable for the Agent (a) to fail to incur expenses
reasonably deemed significant by the Agent to prepare Collateral for disposition
or otherwise to fail to complete raw material or work in process into finished
goods or other finished products for disposition, (b) to fail to obtain third
party consents for access to Collateral to be disposed of, or to obtain or, if
not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against account debtors
or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as the Guarantor, for expressions of interest in acquiring all, or
any portion of, the Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not the Collateral is of
a specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by the Agent, to obtain the services of brokers, investment bankers,
consultants and other professionals to assist the Agent in the collection, or
disposition of, any of the Collateral. The Guarantor acknowledges that the
purpose of this Section 16 is to provide non-exhaustive indications of what
actions or omissions by the Agent would fulfill the Agent’s duties under the
Uniform Commercial Code of the State or any other relevant jurisdiction in the
Agent’s exercise of remedies against the Collateral and that other actions or
omissions by the Agent shall not be deemed to fail to fulfill such duties solely
on account of not being indicated in this Section 16. Without limitation upon
the foregoing, nothing contained in this Section 16 shall be construed to grant
any rights to the Guarantor or to impose any duties on the Agent that would not
have been granted or imposed by this Agreement or by applicable law in the
absence of this Section 16.

 

 9 

 

 

17.         No Waiver by Agent, etc. The Agent shall not be deemed to have
waived any of its rights and remedies in respect of the Secured Obligations or
the Collateral unless such waiver shall be in writing and signed by the Agent.
No delay or omission on the part of the Agent in exercising any right or remedy
shall operate as a waiver of such right or remedy or any other right or remedy.
A waiver on any one occasion shall not be construed as a bar to or waiver of any
right or remedy on any future occasion. All rights and remedies of the Agent
with respect to the Secured Obligations or the Collateral, whether evidenced
hereby or by any other instrument or papers, shall be cumulative and may be
exercised singularly, alternatively, successively or concurrently at such time
or at such times as the Agent deems expedient.

 

18.         Suretyship Waivers by Guarantor. Except as may be otherwise
specifically provided in the Credit Agreement, the Guarantor waives demand,
notice, protest, notice of acceptance of this Agreement, notice of loans made,
credit extended, Collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of any description. With
respect to both the Secured Obligations and the Collateral, the Guarantor
assents to any extension or postponement of the time of payment or any other
indulgence, to any substitution, exchange or release of or failure to perfect
any security interest in any Collateral, to the addition or release of any party
or person primarily or secondarily liable, to the acceptance of partial payment
thereon and the settlement, compromising or adjusting of any thereof, all in
such manner and at such time or times as the Agent may deem advisable. The Agent
shall have no duty as to the collection or protection of the Collateral or any
income therefrom, the preservation of rights against prior parties, or the
preservation of any rights pertaining thereto beyond the safe custody thereof as
set forth in Section 11.2. The Guarantor further waives any and all other
suretyship defenses.

 

19.         Marshalling. The Agent shall not be required to marshal any present
or future collateral security (including but not limited to the Collateral) for,
or other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent that it lawfully may, the Guarantor hereby agrees that it will not
invoke any law relating to the marshalling of collateral which might cause delay
in or impede the enforcement of the Agent’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, the Guarantor hereby
irrevocably waives the benefits of all such laws.

 

 10 

 

 

20.         Proceeds of Dispositions; Expenses. The Guarantor shall pay to the
Agent on demand amounts equal to any and all reasonable expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, incurred or
paid by the Agent in protecting, preserving or enforcing the Agent’s rights and
remedies under, or in respect of, any of the Secured Obligations or any of the
Collateral. After deducting all of said expenses, the residue of any proceeds of
collection or sale or other disposition of Collateral shall, to the extent
actually received in cash, be applied to the payment of the Secured Obligations
in such order or preference as the Agent may determine or in such order or
preference as is provided in the Credit Agreement, proper allowance and
provision being made for any Secured Obligations not then due. Upon the final
payment and satisfaction in full of all of the Secured Obligations and after
making any payments required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the
Uniform Commercial Code of the State, any excess shall be returned to the
Guarantor. In the absence of final payment and satisfaction in full of all of
the Secured Obligations, the Guarantor shall remain liable for any deficiency.

 

21.         Overdue Amounts. Until paid, all amounts which become due and
payable by the Guarantor hereunder shall be a debt secured by the Collateral and
if not otherwise paid within any applicable grace period after the same becomes
due shall bear, whether before or after judgment, interest at the rate of
interest for overdue principal set forth in the Credit Agreement.

 

22.         Governing Law; Consent to Jurisdiction. THIS AGREEMENT IS INTENDED
TO TAKE EFFECT AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE. The Guarantor agrees that any action or claim arising out of
any dispute in connection with this Agreement, any rights or obligations
hereunder or the performance or enforcement of such rights or obligations may be
brought in the courts of the State or any federal court sitting therein and
consents to the non-exclusive jurisdiction of such court and to service of
process in any such suit being made upon the Guarantor by certified or
registered mail at the address specified in the Credit Agreement. The Guarantor
hereby waives any objection that it may now or hereafter have to the venue of
any such suit or any such court or that such suit is brought in an inconvenient
forum.

 

23.         Waiver of Jury Trial. EACH PARTY HERETO WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OR ENFORCEMENT OF ANY SUCH RIGHTS OR OBLIGATIONS. Except as
prohibited by law, the Guarantor waives any right which it may have to claim or
recover in any litigation referred to in the preceding sentence any special,
exemplary, punitive or consequential damages or any damages other than, or in
addition to, actual damages. The Guarantor (a) certifies that neither the Agent
nor any representative, agent or attorney of the Agent has represented,
expressly or otherwise, that the Agent would not, in the event of litigation,
seek to enforce the foregoing waivers or other waivers contained in this
Agreement and (b) acknowledges that, in entering into the Credit Agreement and
the other Loan Documents to which the Agent is a party, the Agent is relying
upon, among other things, the waivers and certifications contained in this
Section 23.

 

24.         Miscellaneous. The headings of each section of this Agreement are
for convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon the
Guarantor and its successors and assigns, and shall inure to the benefit of the
Agent and its successors and assigns permitted pursuant to the Credit Agreement.
If any term of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Agreement shall be construed and be enforceable as if
such invalid, illegal or unenforceable term had not been included herein. The
Guarantor acknowledges receipt of a copy of this Agreement.

 

 11 

 

 

25.         Amendments. Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated, except by a written instrument signed
by the Guarantor and the Agent.

 

26.         Electronic Self-Help Authorization. Upon and during the continuance
of an Event of Default, the Agent shall have, in addition to all other rights
and remedies contained in this Agreement, (which the Guarantor, and, by becoming
bound by the Secured Obligations or this Agreement, all other obligors,
guarantors and any new debtors accept and agree upon), the right to locate,
disable or to take possession of the Collateral by electronic, digital, magnetic
or wireless optical electromagnetic or similar means after giving any notices
required under applicable law.

 

27.         Termination. At such time as all of the Secured Obligations (other
than contingent indemnification obligations for which no claim has been
asserted) have been finally paid and satisfied in full and the Commitments have
been irrevocably terminated, this Agreement shall terminate and Agent shall,
upon written request and at the expense of Guarantor, execute and deliver to
Guarantor all documents and other instruments as may be necessary or proper to
evidence the termination of Agent’s security interest in the Collateral and
Agent shall return to Guarantor any Collateral then in Agent’s possession.

 

[Signature page follows]

 

 12 

 

 

IN WITNESS WHEREOF, intending to be legally bound, the Guarantor has caused this
Agreement to be duly executed as of the date first above written.

 

  LYDALL NORTH AMERICA, LLC           By: /S/  Chad A. McDaniel     Name: Chad
A. McDaniel     Title: Senior Vice President, General Counsel & Chief
Administrative Officer

 

CERTIFICATE OF ACKNOWLEDGMENT

 

STATE OF _ Connecticut__ _ ___)

)         ss Hartford

COUNTY OF Hartford ________)

 

Before me, the undersigned, personally appeared Chad A. McDaniel, to me known
personally, and who, being by me duly sworn, deposes and says that he is the
Senior Vice President, General Counsel & Chief Administrative Officer of Lydall
North America, LLC, and that said instrument was signed and sealed on behalf of
said company by authority of its governing body, and said Senior Vice President,
General Counsel & Chief Administrative Officer acknowledged said instrument to
be his free act and deed as such Officer and the free act and deed of said
company on 30th day of August, 2018.

 

  /S/  Kathleen Carroll [SEAL] Notary Public/Commissioner of the Superior Court
  My commission expires: 6/30/19

 

[Signature Page to Security Agreement - Lydall North America, LLC]

 

 

 

 

Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By: /S/  Mary Lawrence     Name: Mary Lawrence     Title: Assistant Vice
President  

 

[Signature Page to Security Agreement - Lydall North America, LLC]

 

 

 

 

EXHIBIT A

 

ACCOUNTS RECEIVABLE LETTER

 

 

